DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "where one of the bus slaves is the first bus slave" in line 6 of page 4 of claims filed 12/16/2020.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "which is connected to the bus line closest to the bus master" in lines 6-7 of page 4 of claims filed 12/16/2020.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the bus line (14) upstream of the first bus slave (BS1), with respect to the direction of a bus current flowing" in lines 6-7 of page 4 of claims filed 12/16/2020.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "flows through all the current measuring circuits" in the last line of page 4 of claims filed 12/16/2020.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the claim 7 limitation “the bus slaves are successively connected to the bus line on a second side when viewed from the bus master” is considered indefinite because it is unclear how one views a bus from the bus master side. 
Applicant’s Drawings filed 12/03/2020, Figure 1 shows the bus master on one side and the slave devices on an adjacent side of the bus master. 
Thus it is unclear if viewing from the bus master is an adjacent side of the bus master. Examiner suggests amending “the bus slaves are successively connected to the bus line on a second side of the bus master”, therefore indicating the slave devices are on one side of the bus master. 

Regarding claim 7, the claim 7 limitations “a bus slave to be address (BS2, BS5 – BS8) of the first type is identified” and “a bus slave to be addressed (BS3, BS4) of the second type is identified” on Page 6 of Applicant’s Claims filed 12/16/2020 are considered indefinite because it is unclear if “a bus slave to be addressed” is the same as the bus slaves disclosed in a previous claim 7 limitation “wherein the bus slaves to be addressed include at least one bus slave to be addressed (BS2, BS5 – BS8) of a first type and at least one bus slave to be addressed (BS3, BS4) of a second type” on Page 4 of Applicant’s Claims filed 12/16/2020.
Examiner suggests amending the limitations as “the bus slave to be addressed (BS2, BS5 – BS8) of the first type is identified” and “the bus slave to be addressed (BS3, BS4) of the second type is identified”, respectively, thus indicating the bus slaves are related to the aforementioned limitation from Page 4 of Applicant’s Claims filed 12/16/2020. 

Regarding claim 7, the claim 7 limitation “the bus slave to be addressed (BS2 – BS8) connected to the bus line (14) farthest away from the bus master (12), i.e., is a respectively last bus slave to be addressed (BS2 – BS8), in the relevant cycle” is considered indefinite because it is unclear if the limitation “i.e., is a respectively last bus slave to be addressed” is a necessary limitation or an example showing that the farthest bus slave could be the last bus slave to be addressed.
 Applicant’s Specification filed 12/16/2020, Page 5, Paragraph 2 indicates that the farthest bus slave is also addressed last.
Thus, it is unclear whether or not the limitation requires the farthest bus slave to also be the last bus slave to be addressed. Examiner suggests amending in “the bus slave to be addressed (BS2 – BS8) connected to the bus line (14) farthest away from the bus master (12), wherein is a respectively last bus slave to be addressed (BS2 – BS8), in the relevant cycle”, therefore making the limitation necessary. 

Regarding claim 7, the claim 7 limitations “supply a first current that is increased with respect to the first phase” and “in that its respective addressing current source (28) supplies a second current in the second phase” are considered indefinite because it is unclear if “a first current” and “a second current” are the same as “wherein a first current, supplied into the bus line” and “wherein a second current, supplied into the bus line” which are prior limitations within claim 7.  
Examiner suggests amending in “supply the first current that is increased with respect to the first phase” and “in that its respective addressing current source (28) supplies the second current in the second phase”, thereby indicating that they are the same currents as the prior limitations of claim 7. 

Claim 11 recites the limitation "wherein the identifier" in line 1 of page 8 of claims filed 12/16/2020.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the claim 12 limitation “A method for allocating addressed in a serial data bus system which has a bus line, a bus master, and multiple bus slaves, wherein the a first side and the bus slaves are successively connected to the bus line on a second side when viewed from the bus master” is considered indefinite because it is unclear if “a serial data bus system”, “a bus line”, “a bus master”, “a first side”, and “a second side” of dependent claim 12 are the same as “a bus line”, “a bus master”, “a first side”, and “a second side” of independent claim 7, which dependent claim 12 depends on. 
Applicant’s Drawings, filed 12/03/2020, Figure 1 shows a serial data bus system, single bus master, a single first side, and a single second side, and a single bus line. 
Thus is it unclear from the claim if there are two bus masters, slaves, lines, etc. Examiner suggests amending “A method for allocating addressed in the serial data bus system which has the bus line, the bus master, and multiple bus slaves, wherein the bus master is connected to the bus line on the first side and the bus slaves are successively connected to the bus line on the second side of the bus master”.

Regarding claim 12, the claim 12 limitations “wherein the bus slaves to be addressed include at least one bus slave to be addressed (BS2, BS5 – BS8) of a first type and at least one bus slave to be addressed (BS3, BS4) of a second type”, “wherein a current measuring circuit (16, 18)”, “wherein a first current”, and “wherein a second current
Examiner suggests amending in “wherein the bus slaves to be addressed include at least one bus slave to be addressed (BS2, BS5 – BS8) of the first type and at least one bus slave to be addressed (BS3, BS4) of the second type”, “wherein the current measuring circuit (16, 18)”, “wherein the first current”, and “wherein the second current”, respectively, thus indicating that they are the same limitations as the ones first disclosed in independent claim 7. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 8,504,748 to Matsuo discloses multiple slave devices with a current source that is used to set ID values for each slave device. No mention of an offset adjustment, first phase, and second phase during each identification cycle is present. 

 US PGPUB 2012/0284441 to Landman discloses multiple slave devices with current measurement circuits. No mention of an offset adjustment, first phase, and second phase during each identification cycle is present.

US Patent 8,935,450 to Nierop discloses multiple slave devices with an addressing scheme.  No mention of an offset adjustment, first phase, and second phase during each identification cycle is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.